oOo CO SN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00689-LRH-CLB Document 12 Filed 06/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
SEAN E. COOTS, Case No. 3:19-cv-00689-LRH-CLB

Petitioner,
Vv. ORDER

ISIDRO BACA, et al.,

Respondents.

 

 

 

Good cause appearing, Respondents’ Motion for Enlargement of Time (ECF No. 11) is
GRANTED. Respondents have until July 8, 2020, to answer or otherwise respond to the amended
petition for writ of habeas corpus in, this case.

DATED this day o 2020.

 

£
LARRY R. HICKS
UNITED STATES DISTRICT JUDGE

 
